UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
THE CORNUCOPIA INSTITUTE           )
                                   )
            Plaintiff,             )
                                   )
      v.                           )    Civil Action No. 16-215 (RMC)
                                   )
UNITED STATES DEPARTMENT           )
OF AGRICULTURE,                    )
                                   )
            Defendant.             )
_________________________________  )

                                  MEMORANDUM OPINION

               The Cornucopia Institute brings suit pursuant to the Freedom of Information Act

(FOIA), 5 U.S.C § 552 (2012), against the Agriculture Management Service of the Department

of Agriculture National Organic Program, challenging the adequacy of that agency’s response to

its FOIA request. Both parties move for summary judgment and The Cornucopia Institute

(Cornucopia) also requests in camera review of 34 records to determine the adequacy of the

redactions. The Court will grant the agency’s motion for summary judgment and deny

Cornucopia’s motion for summary judgment and in camera review.

                                       I. BACKGROUND

               The Cornucopia Institute is a national nonprofit organization focused on public

interest farm policy that researches and investigates a range of issues from sustainable

agricultural practices to organic certification policies. Declaration of Will Fantle (Fantle Decl.)

[Dkt. 20] ¶ 4. In its investigative role, Cornucopia took a tour of Shamrock Farm Dairies

(Shamrock) in late 2008 to determine if the company was in compliance with its organic

certificate. Id. ¶ 9. On October 12, 2008, after determining that Shamrock was not in



                                                 1
compliance, Cornucopia filed a complaint with the United States Department of Agriculture

(USDA) National Organic Program (NOP) to alert the Agriculture Management Service (AMS

or Service) that Shamrock had violated its organic certificate. Id. ¶ 10. In November and

December 2011, Cornucopia learned from NOP Deputy Director Miles McEvoy that the

investigation based on Cornucopia’s complaint about Shamrock, and two other organic

corporations—Oskri Organics (Oskri) and JAV Food Corporation (JAV)—had been closed. See

id. ¶ 12; Fantle Decl. Ex. 2 [Dkt. 21] at 9.1 On January 24, 2012, Cornucopia filed a FOIA

request with AMS, asking for records pertaining to the NOP investigations into JAV, Oskri, and

Shamrock. See Amended Declaration of Matthew Michael (Michael Am. Decl.) [Dkt. 17-1] ¶ 5.

AMS assigned the request FOIA case number 2012-AMS-01320-F. See id.

       A. The AMS Initial Search for Responsive Records

               AMS began providing records related to Oskri Organics and JAV Food

Corporation on April 19, 2012; on February 3, 2014, AMS sent a final letter stating that all of the

records relating to Oskri and JAV had been turned over either fully or partially with redactions

under FOIA Exemptions 4, 5, and 6. See Michael Am. Decl. ¶ 6; Michael Am. Decl. Attach. B

[Dkt. 15-2] at 1. In the same letter, AMS stated that it was withholding all records relating to

Shamrock under FOIA Exemption 7(A) because the investigation was ongoing. See Michael

Am. Decl. ¶ 6; Michael Am. Decl. Attach. B at 7.

       B. Cornucopia’s Appeal to AMS

               On February 26, 2014, Cornucopia appealed the withholding of records relating to

Shamrock. See Michael Am. Decl. ¶ 7. Cornucopia argued it had an email from Mr. McEvoy



1
 All page number references to Fantle Declaration Exhibits are to the electronic case filing
(ECF) page number.

                                                 2
confirming that AMS completed the Shamrock investigation in December 2011 and, therefore,

withholding the records was unjustified. See Michael Am. Decl. Attach. C [Dkt. 15-3] at 1. On

April 22, 2014, AMS informed Cornucopia that it received the FOIA appeal but that its review

would not be completed for several months. See Fantle Decl. Ex. 2 at 8. AMS also advised

Cornucopia to withdraw its appeal and submit a new FOIA request after AMS finished the

Shamrock investigation. Fantle Decl. ¶ 17. On April 24, 2014, Cornucopia ignored AMS’s

suggestion and reiterated that Cornucopia had an email showing the Shamrock investigation

concluded in December 2011. See Fantle Decl. Ex. 2 at 6-7. On April 25, 2014, AMS

responded, denying that the Shamrock investigation had closed but agreeing to process

Cornucopia’s FOIA request. See id. at 6. Cornucopia responded the same day with a copy of the

email it received from Mr. McEvoy in December 2011. See Fantle Decl. ¶ 17.

               Between May 13, 2014 and June 30, 2014, AMS searched additional databases

and identified 595 records relating to the Shamrock investigation. Michael Am. Decl. ¶ 7. In

conducting this search, AMS used the search terms “Shamrock” and “NOPC-003-09,” and

looked through “hardcopy casefiles, NOP’s electronic shared drive, the electronic NOP

complaint database, the electronic and hardcopy files of the investigator and the [Compliance &

Enforcement] C&E Director, and the email archives of the investigator and the C&E Director.”

Second Declaration of Matthew Michael (Michael 2d Decl.) [Dkt. 25-1] ¶ 5. On May 18, 2015

and July 9, 2015, Cornucopia contacted AMS for updates on the appeal and AMS responded that

it was still processing the records. See Fantle Decl. ¶¶ 18-19; Fantle Decl. Ex. 3 [Dkt. 21] at 11.

       C. Cornucopia Files Current Lawsuit

               On February 9, 2016, after not receiving any additional records from AMS,

Cornucopia filed this action. See Compl. [Dkt. 1]. Between May 6, 2016 and May 16, 2016,

AMS located an additional 2,213 records, using the same search terms and databases as its 2014
                                                 3
search. Michael Am. Decl. ¶ 8. Between May 31, 2016 and September 30, 2016, AMS released

2,808 responsive records, providing 2,135 pages in their entirety and 673 pages partially redacted

under FOIA Exemptions 5, 6, and 7. See id.; see also Michael 2d Decl. ¶ 8.

               On October 13, 2016, AMS provided Cornucopia with the complete bate-stamped

record and a Vaughn Index.2 Michael Am. Decl. ¶ 8. However, Cornucopia states that it did not

receive these records until AMS filed its Motion for Summary Judgment on March 8, 2017.3

Fantle Decl. ¶ 23.

               AMS moved for summary judgment on February 2, 2017 asserting that it had sent

all responsive records to Cornucopia in response to the 2012 FOIA request. See Mot.

Cornucopia opposed and filed a cross motion for summary judgment on April 4, 2017,

challenging the timeliness of AMS’s response to the FOIA request, adequacy of the search,

withholdings under FOIA Exemptions, and segregability, and requesting an in camera review of

34 records. See Pl.’s Mem. of Points and Auths. in Supp. of Pl.’s Mot. for Summ. J. and in

Opp’n to Def.’s Mot. for Summ. J. (Opp’n) [Dkt. 18-1]. AMS filed its combined opposition and

reply on May 15, 2017. See Def.’s Reply to Pl.’s Opp’n to Def.’s Mot. for Summ. J. and Opp’n

to Pl.’s Cross-Mot. for Summ. J. (Reply) [Dkt. 25]. The matter is ripe for decision.




2
  See Vaughn v. Rosen, 484 F.2d 820, 826-28 (D.C. Cir. 1973) (requiring agencies to prepare an
itemized index correlating each withheld record, or portion thereof, with a specific FOIA
exemption and the relevant part of the agency’s nondisclosure justification).
3
 It is unclear why Cornucopia did not receive the Motion for Summary Judgment until March 8,
2017; it was filed on the Court’s ECF system and went directly to Cornucopia’s counsel’s email
February 2, 2017. See Def.’s Mot. for Summ. J. (Mot.) [Dkt. 14].

                                                4
                                     II. LEGAL STANDARD

       A. Summary Judgment

               Summary judgment is the typical vehicle to resolve an action brought under

FOIA. See McLaughlin v. DOJ, 530 F. Supp. 2d 210, 212 (D.D.C. 2008). Under Federal Rule

of Civil Procedure 56 summary judgment is appropriate if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to a judgment as a matter of law. Fed. R. Civ. P.

56(c). The party seeking summary judgment bears the initial burden of demonstrating the

absence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986); Tao v. Freeh, 27 F.3d 635, 638 (D.C. Cir. 1994).

               In considering whether there is a triable issue of fact, the Court must draw all

reasonable inferences in favor of the non-moving party. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 255 (1986). The party opposing a motion for summary judgment, however, “may not

rest upon the mere allegations or denials of his pleading, but must set forth specific facts

showing that there is a genuine issue for trial.” Id. at 248.

       B. FOIA

               FOIA requires federal agencies to release government records to the public upon

request, subject to nine listed exceptions. See 5 U.S.C. § 552(b); Wolf v. CIA, 473 F.3d 370, 374

(D.C. Cir. 2007). FOIA cases are typically and appropriately decided on motions for summary

judgment. Miscavige v. IRS, 2 F.3d 366, 368 (11th Cir. 1993); Rushford v. Civiletti, 485 F.

Supp. 477, 481 n.13 (D.D.C. 1980), aff’d sub nom. Rushford v. Smith, 656 F.2d 900 (D.C. Cir.

1981). In a FOIA case, a court may award summary judgment solely on the basis of information

provided by the department or agency in affidavits or declarations when the affidavits or

declarations describe “the documents and the justifications for nondisclosure with reasonably

                                                  5
specific detail, demonstrate that the information withheld logically falls within the claimed

exemption, and are not controverted by either contrary evidence in the record nor by evidence of

agency bad faith.” Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981).

               A defending agency in a FOIA case must show that its search for responsive

records was adequate, that any exemptions claimed actually apply, and that any reasonably

segregable non-exempt parts of records have been disclosed after redaction of exempt

information. See Sanders v. Obama, 729 F. Supp. 2d 148, 154 (D.D.C. 2010), aff’d sub nom.

Sanders v. DOJ, No. 10-5273, 2011 WL 1769099 (D.C. Cir. Apr. 21, 2011). The adequacy of a

search is measured by a standard of reasonableness and depends on the individual circumstances

of each case. Truitt v. Dep’t of State, 897 F.2d 540, 542 (D.C. Cir. 1990). The question is not

whether other responsive records may exist, but whether the search itself was adequate.

Steinberg v. DOJ, 23 F.3d 548, 551 (D.C. Cir. 1994).

               Thus, to rebut a challenge to the adequacy of a search, an agency must show that

“the search was reasonably calculated to discover the requested documents, not whether it

actually uncovered every document extant.” SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1201

(D.C. Cir. 1991) (citing Meeropol v. Meese, 790 F.2d 942, 950-51 (D.C. Cir. 1986)). Agencies

are not required to search every record system, but agencies must conduct a good faith,

reasonable search of those systems of records likely to possess the requested records. Oglesby v.

Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990), overruled in part on other grounds, 79 F.3d
1172 (D.C. Cir. 1996). An agency may prove the reasonableness of its search by a declaration

by responsible agency officials, so long as the declaration is reasonably detailed and not

controverted by contrary evidence or evidence of bad faith. See Casey, 656 F.2d at 738. Once

an agency has provided such affidavits, the burden shifts to the plaintiff to demonstrate the lack



                                                 6
of a good faith search. See Maynard v. CIA, 986 F.2d 547, 560 (1st Cir. 1993). If a review of

the record raises substantial doubt as to the reasonableness of a search, especially in light of

“well-defined requests and positive indications of overlooked materials,” then summary

judgment may be inappropriate. Founding Church of Scientology of Washington, D.C., Inc. v.

NSA, 610 F.2d 824, 837 (D.C. Cir. 1979).

                                         III. ANALYSIS

       A. Reasonableness of the Search

               Under FOIA, an agency must undertake a search that is “reasonably calculated to

uncover all relevant documents.” Weisberg v. DOJ, 705 F.2d 1344, 1351 (D.C. Cir. 1983). An

agency moving for summary judgment in a FOIA case must first demonstrate that it made a

good-faith effort to search for responsive materials in a manner “reasonably expected to produce

the information requested.” Oglesby, 920 F.2d at 68. Where an agency affidavit avers that a

reasonable search was conducted, the agency is entitled to such a presumption of good faith. See

Defenders of Wildlife v. Dep’t of Interior, 314 F. Supp. 2d 1, 8 (D.D.C. 2004). An affidavit can

be rebutted only when inadequate on its face or with evidence that the agency’s search was not

made in good faith. See id. A plaintiff cannot rebut the good faith presumption that attaches to

an agency’s affidavit “through purely speculative claims about the existence and discoverability

of other documents.” Brown v. DOJ, 742 F. Supp. 2d 126, 129 (D.D.C. 2010). Hypothetical

assertions are insufficient to raise a material question of fact with respect to the adequacy of an

agency’s search. Oglesby, 920 F.2d at 67 n.13.

               Cornucopia first argues that the AMS search was inadequate because it did not

provide records relating to the investigation into Shamrock until nearly four years after the initial

FOIA request and nearly two years after AMS states the investigation ended. See Opp’n at 6; see

also Reply at 10 (“AMS did not develop its formal decision concerning the Shamrock case until
                                                  7
July 2014.”). A delay in response time allows a requester to appeal in order to obtain requested

records. 5 U.S.C. § 552(a)(6)(A)(i)(III)(aa). Cornucopia appealed and, eventually, AMS turned

over the responsive records. While the delay may be extended, it is not an issue for which this

Court can provide a remedy at this time, and does not invalidate the search.

               Cornucopia also argues the search was unreasonable because of “major gaps” in

the responsive records, including a lack of records indicating the outcome of negotiations

between Shamrock and AMS and the unavailability of several records that are referenced in

produced materials but not included. Opp’n at 8-9. AMS states the locations searched, why

those locations were the ones reasonably likely to contain responsive records, and the search

terms used. See Michael 2d Decl. ¶¶ 4-8. Cornucopia provides no basis to find that other

records exist and should have been discovered in a reasonable search; its argument to that effect

is merely speculation. To determine the adequacy of a search, courts look to “whether the search

was reasonably calculated to discover the requested documents, not whether it actually

uncovered every document extant.” SafeCard Servs., Inc., 926 F.2d at 1201 (citing Meeropol,
790 F.2d at 950-51; Weisberg, 745 F.2d at 1357). An agency is not required to cross-reference

documents listed on responsive records. See Steinberg, 23 F.3d at 552 (holding that the FBI’s

search was still adequate even though it did not cross-reference documents mentioned in

responsive records). The fact that documents mentioned in the released records were not

included in the agency response set does not itself indicate that the search was unreasonable and

does not rebut the presumption of good faith afforded to the agency’s declarations. Therefore,

even assuming arguendo that Cornucopia did not receive every record related to the Shamrock

investigation, that assumption does not prove the inadequacy of the search.




                                                8
                To the contrary, FOIA require agencies to provide an affidavit “with reasonable

detail” that includes “the search terms and the type of search performed, and averring that all

files likely to contain responsive materials . . . were searched.” Oglesby, 920 F.2d at 68.

Cornucopia argues that AMS provided “only generalized and conclusory statements describing

the systems of records searched” and that it did not search all the relevant systems. Opp’n at 8.

In support, Cornucopia cites Mr. Michael’s amended declaration. See id. (quoting Michael Am.

Decl. ¶ 7 (“The agency searched all files likely to contain relevant documents.”) and ¶ 8 (“[T]he

agency conducted an additional search of its electronic records and located additional responsive

information.”)). The Court agrees that Mr. Michael’s amended declaration provided insufficient

information for the Court to determine if the search were adequate. However, Mr. Michael’s

second declaration, which was submitted with AMS’s reply brief, contains the information

necessary to evaluate the search. See Michael 2d Decl. ¶¶ 4-8. Based on both, the Court finds

the search was “reasonably calculated to uncover all relevant documents.” Weisberg, 705 F.2d at

1351.

        B. Objections to Withholdings from Records

                In a FOIA action, a defendant must also demonstrate that any information withheld

from disclosure is exempt and that the agency segregated non-exempt materials. See 5 U.S.C.

§ 552(a)(4)(B), (b). An agency may satisfy this burden by providing “a relatively detailed

justification through the submission of an index of documents, known as a Vaughn Index,

sufficiently detailed affidavits or declarations, or both.” Ctr. for Int’l Envtl. Law v. Office of the U.S.

Trade Representative, 237 F. Supp. 2d 17, 22 (D.D.C. 2002) (internal quotations omitted); see also

Vaughn, 484 F.2d 820. AMS redacted 673 records in part and released 2,135 in full. Of the

redacted records, AMS applied Exemptions 5, 6, 7(c), 7(d), and 7(e).



                                                     9
               1. Unspecified or Non-existent Exemption

               Cornucopia objects to several records (pages Bates-stamped 002328-35) that it

argues are not explained by AMS or were improperly redacted. See Opp’n at 11. Mr. Michael’s

second declaration addresses these pages, explaining that the redactions were not made for the

FOIA search, but were in the record when it was located by NOP, and an unredacted version of

the record could not be located. See Michael 2d Decl. ¶ 8 n.3; see also Reply at 23 n.10.

Because these redactions were not part of the FOIA review but are in the underlying records, the

failure to explain in the Vaughn Index does not indicate a FOIA violation.

               Cornucopia also objects to several records that it claims AMS incorrectly

identified as containing redacted information under Exemptions 5(1) and 5(2). See Opp’n at 11.

This was a small error—which AMS acknowledges, Reply at 23 n.10—and was not so grievous

that Cornucopia could not have recognized the basis for the exemption. The records are listed on

the AMS amended Vaughn Index as containing redacted information under Exemption (5). See

AMS Revised Vaughn Index [Dkt. 15-6] at 9.

               2. Exemption (5)

               Under 5 U.S.C. § 552(b)(5), an agency may protect “inter-agency or intra-agency

memorandums or letters that would not be available by law to a party other than an agency in

litigation with the agency.” This pertains to records that would not be discoverable during

litigation with the agency, NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 148 (1975), including

records that would be protected under the attorney-client privilege, the attorney work-product

privilege, and the executive deliberative process privilege. Formaldehyde Inst. v. HHS, 889 F.2d
1118, 1121 (D.C. Cir. 1989). Exemption 5 is intended to “protect[] open and frank discussion




                                               10
among those who make [agency decisions] within the Government.” DOI v. Klamath Water

Users Protective Ass’n, 532 U.S. 1, 9 (2001).

                AMS relies on the deliberative process privilege to withhold interagency records

that contain:

                (i) NOP Investigator’s written deliberative review and analysis of
                operator’s organic certification inspection report;

                (ii) NOP Investigator’s written deliberative notes prepared during
                and after an interview with a source and informant to a law
                enforcement action;

                (iii) portions of an interagency memoranda and emails from lower-
                level employee to her supervisor and other senior officials in the
                agency regarding her recommendations concerning the scope and
                the direction of the investigation;

                (iv) emails between NOP Managers and USDA Office of the
                General Counsel; and

                (v) draft enforcement action letter from certifying agent to operator
                between NOP Investigator and AMS Compliance and Analysis
                Investigator about weighing of enforcement action options and
                planning.

Reply at 8-9 (citing Michal Am. Decl. ¶ 15). For a record to be covered by the deliberative

process privilege the record must be both (1) pre-decisional or antecedent to the adoption of

agency policy and (2) deliberative, meaning it must actually be related to the process by which

policies are formulated. See Jordan v. DOJ, 591 F.2d 753, 774 (D.C. Cir. 1978); see also Am.

Immigration Council v. Dep’t of Homeland Security, 905 F. Supp. 2d 206, 217-18 (D.D.C.

2012).

                Cornucopia largely argues that the records are not pre-decisional because the

Shamrock investigation was closed in 2010 or 2011 and the redacted records at issue were

created on a later date. See Opp’n at 12-13. However, the letter that Cornucopia cites for the

proposition that the Shamrock investigation closed in 2010 or 2011 only indicates that

                                                 11
Cornucopia’s complaint against Shamrock was closed in 2010, not that all investigations into

Shamrock were closed. See Fantle Decl. Ex. 2 at 9. AMS states that Shamrock was still under

investigation until July 2014. Michael 2d Decl. ¶ 10. Thus, any records before July 2014 could

well be pre-decisional, as the descriptions of the records demonstrate.

               Cornucopia also argues that some of the records containing Exemption 5

redactions are not interagency memoranda because they were shared with Shamrock and/or

Quality Assurance International (QAI). QAI is “a USDA-approved Accredited Certifying

Agent” that “certif[ies] production and handling operations to the USDA organic standard.” Id.

¶ 9. AMS argues that QAI operates as an agent of the USDA NOP when it issues and evaluates

organic standard certifications. See id. Cornucopia does not dispute this point, but does refer to

QAI as a “third part[y].” Opp’n at 12. Therefore, the draft notices of noncompliance submitted

by QAI to NOP qualify as interagency records.

               “[C]onsultants may be enough like the agency’s own personnel to justify calling

their communications intra-agency.” Klamath Water, 532 U.S. at 12; see also Fox News

Network, LLC v. Dep’t of the Treasury, 739 F. Supp. 2d 515, 540 (S.D.N.Y. 2010) (finding that a

federal reserve bank functioned enough like Treasury’s own personnel during the relevant

transactions to justify calling their communications intraagency). Based on Mr. Michael’s

representations about the relationship between the USDA and QAI, the Court finds that QAI

functions as an agent of USDA and therefore, is “enough like the agency’s own personnel” for

records shared between the two to be considered interagency and qualify for Exemption 5. See

Klamath Water, 532 U.S. at 12.

               Next, Cornucopia challenges the sufficiency of the descriptions of exempt

materials in the Vaughn Index, arguing AMS provides only “a very generalized statement



                                                12
suggesting that release of these records would reveal ongoing policy discussions.” Opp’n at 15.

Courts focus on the function, not form, of a Vaughn Index and other supporting documents, such

as agency declarations, to assess the sufficiency of a FOIA response. See Judicial Watch, Inc. v.

FDA, 449 F.3d 141, 146 (D.C. Cir. 2006) (“[W]e focus on the functions of the Vaughn index, not

the length of the document descriptions . . . . [A]n agency may even submit other measures in

combination with or in lieu of the index itself.”); see also Keys v. DOJ, 830 F.2d 337, 349 (D.C.

Cir. 1987) (“[I]t is the function, not the form, of the index that is important.”). The affidavits,

declarations, and Vaughn Index in combination must “give the reviewing court a reasonable

basis to evaluate the claim of privilege,” Gallant v. NLRB, 26 F.3d 168, 172-73 (D.C. Cir. 1994)

(internal quotation marks and citation omitted), by “provid[ing] a relatively detailed justification,

specifically identifying the reasons why a particular exemption is relevant and correlating those

claims with the particular part of a withheld document to which they apply.” Mead Data Cent.,

Inc. v. Dep’t of the Air Force, 566 F.2d 242, 251 (D.C. Cir. 1977).

               For each of the records containing redactions exempt under the deliberative

process privilege, AMS includes a conclusory statement on its Vaughn Index that release of the

information would revel ongoing policy discussions. Had AMS said no more, the Court would

have agreed that its explanation was insufficient. However, there is more. In addition to the

general statement, the Vaughn Index also includes more specific descriptions of each record and

the analysis behind the redactions, averring that actions recommended in particular records were

later adopted as policy or not and are, therefore, pre-decisional and deliberative. See AMS

Revised Vaughn Index at 7-8. Additionally, Mr. Michael’s second declaration provided further

justifications for application of Exemption 5. See Michael 2d Decl. ¶¶ 11-12 (indicating the

records include the weighing of different investigative options, “[t]he investigator’s assessments,



                                                  13
conclusions and recommendations” which were not binding or final, and other “options and

recommendations about the limit and scope of the investigation” intended to assist the final

decision maker). Considering the entirety of AMS’s supporting documentation, the Court finds

that AMS has satisfactorily explained why the particular records are deliberative under

Exemption 5.

               Finally, Cornucopia challenges the claimed exemptions for attorney-client

privilege, arguing that AMS fails to identify an attorney as party to the records and does not

specify what about a record makes it an attorney-client communication. See Opp’n at 14. The

Court disagrees. The Vaughn Index clearly states that the redacted records are “[e]mails between

NOP Managers and AMS Office of General Counsel [(OCG)] Attorneys,” AMS Revised Vaughn

Index at 9, and Mr. Michael expounds upon that description in his second declaration explaining

“[t]he withheld communications reflect legal advice sought from OGC concerning the settlement

proposals and other aspects of the Shamrock investigation.” Michael 2d Decl. ¶ 13.

               3. Exemptions 6 and 7(C)

               Exemption 6 protects from disclosure “personnel and medical files and similar

files the disclosure of which would constitute a clearly unwarranted invasion of personal

privacy.” 5 U.S.C. § 552(b)(6). “The term ‘similar files’ is broadly interpreted, such that

Exemption 6 protects from disclosure all information that ‘applies to a particular individual’ in

the absence of a public interest in disclosure.” Lardner v. DOJ, 638 F. Supp. 2d 14, 23 (D.D.C.

2009) (quoting Dep’t of State v. Washington Post Co., 456 U.S. 595, 602 (1982)). The threshold

is “fairly minimal,” and “[a]ll information which applies to a particular individual is covered by

Exemption 6, regardless of the type of file in which it is contained.” Washington Post Co. v.




                                                14
HHS, 690 F.2d 252, 260 (D.C. Cir. 1982) (quoting State v. Washington Post, 456 U.S. at 602)

(internal quotation marks omitted).

               Exemption 6 requires “a balancing of the individual’s right of privacy against the

preservation of the basic purpose of the Freedom of Information Act to open agency action to the

light of public scrutiny.” Dep’t of the Air Force v. Rose, 425 U.S. 352, 372 (1976) (internal

quotation marks and citation omitted); see DOJ v. Reporters Comm. for Freedom of the Press,

489 U.S. 749, 756 (1989). The privacy interest at stake belongs to the individual, not the agency.

See Reporters Comm., 489 U.S. at 763-65; Nat’l Ass’n of Retired Fed. Emps. v. Horner, 879
F.2d 873, 875 (D.C. Cir. 1989) (noting an individual’s significant privacy interest “in avoiding

the unlimited disclosure of his or her name and address”). It is the requester’s obligation to

articulate a public interest sufficient to outweigh an individual’s privacy interest. To satisfy, the

public interest must be significant. See Nat’l Archives & Records Admin. v. Favish, 541 U.S.
157, 172 (2004).

               Similarly, Exemption 7(C) protects from disclosure information in law

enforcement records4 that “could reasonably be expected to constitute an unwarranted invasion

of personal privacy.” 5 U.S.C. § 552(b)(7)(C). Courts apply a balancing test to determine

whether disclosure is exempt under 7(C). Courts “balance the privacy interests that would be

compromised by disclosure against the public interest in release of the requested information.”




4
 Law enforcement records include both criminal and civil investigatory and non-investigatory
materials. See Tax Analysts v. IRS, 294 F.3d 71, 79 (D.C. Cir. 2002); North v. Walsh, 881 F.2d
1088, 1098 (D.C. Cir. 1989); Rural Hous. All. v. USDA, 498 F.2d 73, 81 & n.46 (D.C. Cir.
1974), supp. op. 511 F.2d 1347 (D.C. Cir. 1974). The investigation at issue was conducted by
AMS to enforce civil legislation that set requirements for organic certifications and, therefore,
was conducted for law enforcement purposes. See Jefferson v. DOJ, 284 F.3d 172, 177 (D.C.
Cir. 2002).

                                                 15
Sussman v. U.S. Marshals Serv., 494 F.3d 1106, 1115 (D.C. Cir. 2007) (internal quotations and

citations omitted).

               AMS seeks to exempt the names and identifying information of individuals

involved in conducting inspection services under Exemptions 6 and 7(C). Additionally, AMS

claims Exemption 6 for the redaction of “[s]ignatures of private individuals,” “[p]ersonal email

addresses of private individuals,” “[p]ersonal telephone numbers of private individuals,” and

“[n]ames and identifying information of private individuals discussed as potential providers of

voluntary mediation services.” AMS Revised Vaughn Index at 3-6; see also Michael Am. Decl.

¶¶ 18-25. Cornucopia challenges these explanations, arguing “[i]t is important for Cornucopia,

and the public, to know whom at USDA was involved in responding to Cornucopia’s 2008

complaint, and directing and overseeing and conducting subsequent investigations, and the

agency staff that were ultimately shaping the resolution of the case and any settlement agreement

and whether civil penalties were addressed.” Opp’n at 19-20. Cornucopia also objects to

withholding the name of a mediator.

               Because individuals have a significant privacy interest “in avoiding the unlimited

disclosure of his or her name and address,” the Court turns to Cornucopia’s claim that the public

interest is served by the disclosure of such information. Horner, 879 F.2d at 875. “[T]he only

relevant public interest in the FOIA balancing analysis is the extent to which disclosure of the

information sought would shed light on an agency’s performance of its statutory duties or

otherwise let citizens know what their government is up to.” Lepelletier v. Fed. Deposit Ins.

Corp., 164 F.3d 37, 46 (D.C. Cir. 1999). AMS argues that disclosing the names and other

identifying information of private individuals does not allow the public to learn more about how

AMS conducted its investigation into Shamrock.



                                                16
               Cornucopia has not met its burden of demonstrating how disclosure of personal

identifying information would allow the public to “learn more about how the investigation was

conducted,” but has instead merely concluded that the information is “important” to the public.

Opp’n at 19-20. Because Cornucopia has not identified a public interest sufficient to outweigh

the privacy interest of the individuals, the Court finds AMS has properly withheld the

information under Exemptions 6 and 7(C).

               4. Exemption 7(D)

               Exemption 7(D) protects from disclosure those records or information compiled

for law enforcement purposes that:

               could reasonably be expected to disclose the identity of a
               confidential source . . . [who] furnished information on a
               confidential basis, and, in the case of a record or information
               compiled by a criminal law enforcement authority in the course of a
               criminal investigation. . ., information furnished by a confidential
               source.

5 U.S.C. § 552(b)(7)(D). A source’s confidentiality is determined on a case-by-case basis, and a

court must determine “whether the particular source spoke with an understanding that the

communication would remain confidential.” DOJ v. Landano, 508 U.S. 165, 172 (1993)

(emphasis in original). “A source is confidential within the meaning of Exemption 7(D) if the

source provided information under an express assurance of confidentiality or in circumstances

from which such an assurance could be reasonably inferred.” Williams v. FBI, 69 F.3d 1155,

1159 (D.C. Cir. 1995). The nature of the investigation and the informant’s relation to it are the

most important factors in determining whether implied confidentiality exists. Landano, 508 U.S.

at 179-80.

               AMS redacted the name and identifying information of third parties conducting

inspection services on behalf of USDA because those third parties were providing information


                                                17
for law enforcement purposes “with the understanding that the information [and their identities]

would remain confidential.” Michael 2d Decl. ¶ 17; see also AMS Revised Vaughn Index at 2-3.

Cornucopia challenges the claim of confidentiality, arguing that QAI is a private company that

assists its clients with maintaining USDA organic certifications and in that role must expect the

federal government to seek information concerning adherence to certification standards. See

Opp’n at 23. Cornucopia contends that the nature of the relationship between USDA and QAI

necessarily means that an expectation of confidentiality is unlikely. See id.

               An agency must do more than simply state that a source provided information on

a confidential basis. See Citizens for Responsibility & Ethics in Washington v. DOJ, 746 F.3d
1082, 1101 (D.C. Cir. 2014). If an agency does not “present probative evidence that the source

did in fact receive an express grant of confidentiality,” then it must “point to more narrowly

defined circumstances that support the inference of confidentiality.” Id. Here AMS states that

               The third-party inspectors transmitted this information to NOP with
               the understanding that the information would remain confidential.
               To protect inspectors from reprisal for investigating violations and
               reporting them to NOP, it is crucial that their identities remain
               confidential throughout the process. NOP believes that it implies
               through its actions and its procedures that inspector’s information
               will be kept confidential and will only be used for official purposes.

Michael 2d Decl. ¶ 17.

               Courts should consider four factors in assessing implied assurances of

confidentiality:

               the character of the crime at issue, the source’s relation to the crime,
               whether the source received payment, and whether the source has an
               ongoing relationship with the law enforcement agency and typically
               communicates with the agency only at locations and under
               conditions which assure the contact will not be noticed.

Roth v. DOJ, 642 F.3d 1161, 1184 (D.C. Cir. 2011). The “crime” at issue is a failure to comply

with USDA organic certification requirements, which does not weigh in favor of a finding of

                                                 18
confidentiality because there is no indication that companies seek retribution from individuals

who investigate organic certifications. QAI has a relationship with both the government agency

and the potential violator, as it serves to assist the potential violator with maintaining

certification and also works as an agent of USDA in reporting non-compliance. AMS has

provided no evidence as to the manner in which information was disclosed from QAI employees

and its supporting documents do not allow the Court to infer that they provided the information

under an implied assurance of confidentiality.

               However, the information redacted under Exemption 7(D) was already found

properly redacted under Exemption 6 because it includes that names and addresses of private

individuals. The Court notes that Cornucopia already knows the identity of QAI. While the

Court does not find on this record that the information was properly withheld under Exemption

7(D), it was properly withheld under Exemption 6.

               5. Exemption 7(E)

               Exemption 7(E) protects the disclosure of records or information that “would

disclose techniques and procedures for law enforcement investigations or prosecutions, or would

disclose guidelines for law enforcement investigations or prosecutions if such disclosure could

reasonably be expected to risk circumvention of the law.” 5 U.S.C. § 552(b)(7)(E). “Exemption

7(E)’s requirement that disclosure risk circumvention of the law ‘sets a relatively low bar for the

agency to justify withholding.’” Public Employees for Envtl. Responsibility v. U.S. Section, Int’l

Boundary and Water Comm’n, U.S.-Mexico, 740 F.3d 195, 204-05 (D.C. Cir. 2014) (quoting

Blackwell v. FBI, 646 F.3d 37, 42 (D.C. Cir. 2011)). “To clear that relatively low bar, an agency

must demonstrate only that release of a document might increase the risk ‘that a law will be




                                                  19
violated or that past violators will escape legal consequences.’” Id. at 205 (quoting Mayer

Brown LLP v. IRS, 562 F.3d 1190, 1193 (D.C. Cir. 2009)).

               AMS withheld “NOP computer database structures and investigative file

organization” and an “NOP spreadsheet table designed and drafted in the course of a law

enforcement investigation” under Exemption 7(E), AMS Revised Vaughn Index at 10-11,

arguing that the information “would reveal techniques and guidelines that NOP investigators

employ in their investigations of potential violations of the Organic Food Production Act of

1990, 7 U.S.C. § 6501 et seq., and the USDA organic food regulations, 7 C.F.R. § 205 et seq.”

Mot. at 18. AMS argues that public disclosure of the information would permit “violators or

potential violators” to “evade or circumvent the law by anticipating the steps taken by NOP

investigators in the process of carrying out investigations.” Id. at 19.

               Cornucopia argues that Exemption 7(E) is intended to protect investigatory

techniques, procedures, or guidelines that are “obscure” or “secret” and that AMS has not

provided any evidence to demonstrate that its Shamrock investigation was intended to be

clandestine or was not routine. Opp’n at 24-25. However, FOIA does not require an agency to

provide actual evidence that the techniques and guidelines at issue are “obscure.” Instead the

agency must only “logically explain how the data could help [others] circumvent the law.”

Blackwell, 646 F.3d at 42. There is no evidence to support Cornucopia’s assertion that the

techniques at issue are already known to the public and AMS, to the contrary, has explained that

the methods used to investigate compliance are finely tuned to the type of commodity,

production method, and handling and business practices at issue. See Michael 2d Decl. ¶ 19.

Therefore, AMS logically explains that knowledge of its methods with respect to the Shamrock

investigation would shed significant light on the techniques used in a similar investigation and



                                                 20
could help similar producers “evade the requirements of USDA organic regulations.” Id. AMS

has met the relatively low burden of Exemption 7(E).

        C. Segregability

                If a record contains information that is exempt from disclosure, any reasonably

segregable information must be released after deleting the exempt portions, unless the non-

exempt portions are inextricably intertwined with exempt portions. See 5 U.S.C. § 552(b); see

also Trans-Pacific Policing Agreement v. U.S. Customs Serv., 177 F.3d 1022 (D.C. Cir. 1999).

The court errs if it “simply approve[s] the withholding of an entire document without entering a

finding on segregability, or the lack thereof.” Powell v. U.S. Bureau of Prisons, 927 F.2d 1239,

1242 n.4 (D.C. Cir. 1991) (quoting Church of Scientology of Cal. v. Dep’t of the Army, 611 F.2d
738, 744 (9th Cir. 1979)). To demonstrate that all reasonably segregable material has been

released, the agency must provide a detailed justification rather than conclusory statements.

Mead Data Cent., 566 F.2d at 261.

                AMS states that it conducted a “line-by-line review” to identify any segregable

information. Michael Am. Decl. ¶ 12. AMS did not withhold any records in their entirety and

identified the relevant exemption for all redacted information. See id. ¶¶ 13-14. Cornucopia

challenges the sufficiency of AMS’s description of the analysis undertaken to ensure all reasonably

segregable information was provided. It argues that AMS provides only conclusory statements that it

complied with the segregability requirement of FOIA. See Opp’n at 25-26. AMS responds that it

has met its burden by providing a detailed Vaughn Index which identified the withheld portions of

the records and identified the relevant exemption. See Reply at 22.

                To enable a court to perform a review of segregability the agency must provide “not

only a detailed justification of the reasons for withholding information, but also a description of the

document from which the information was redacted.” Chesapeake Bay Found., Inc. v. U.S. Army


                                                   21
Corps of Eng’rs, 677 F. Supp. 2d 101, 109 (D.D.C. 2009); see also Mead Data Cent., 566 F.2d at

260-61. In addition to Mr. Michael’s declaration, which affirms that a line-by-line segregability

analysis was conducted, AMS provided a revised Vaughn Index which described each type of record

that contained redacted information, the exact type of information that was redacted, and the relevant

exemption justifying the redaction. See Michael Am. Decl. ¶¶ 11-14; AMS Revised Vaughn Index.

Taking those submissions together, the Court finds that AMS has adequately explained that all

segregable information has been provided and only exempt information was redacted.

       D. In Camera Review

               Trial courts are afforded broad discretion to “examine the contents of” requested

records “in camera to determine whether such records or any part thereof shall be withheld.” 5

U.S.C. § 552(a)(4)(B); see also Spirko v. U.S. Postal Serv., 147 F.3d 992, 996 (D.C. Cir. 1998).

However, “‘[i]f the affidavits provide specific information sufficient to place the documents

within the exemption category, if this information is not contradicted in the record, and if there is

no evidence in the record of agency bad faith, then summary judgment is appropriate without in

camera review of the documents.’” Quiñon v. FBI, 86 F.3d 1222, 1227 (D.C. Cir. 1996)

(quoting Hayden v. Nat’l Sec. Agency/Cent. Sec. Serv., 608 F.2d 1381, 1387 (D.C. Cir. 1979)).

               Cornucopia asks the Court to review in camera 34 pages of redacted records

released by AMS to determine if it properly applied the FOIA exemptions and if there is non-

exempt information that should be released. Because this case is not one where the agency’s

declarations are “‘insufficiently detailed to permit meaningful review of exemption claims,’” in

camera review is unnecessary. Plunkett v. DOJ, No. 11-341, 2015 WL 5159489, at *12 (D.D.C.

Sept. 1, 2015) (quoting Quiñon, 86 F.3d at 1228) (declining in camera review because agency’s

affidavits sufficiently explained its reasons for redacting information under FOIA exemptions).



                                                  22
                                     IV. CONCLUSION

              The belated complete Vaughn Index and explanations by AMS have

unnecessarily prolonged this case. Cornucopia is a savvy litigant and might not have beaten a

dead horse if AMS had been more fulsome to begin with. Nonetheless, on the basis of the full

record, the Court will grant the AMS motion for summary judgment and deny Cornucopia’s

motion for summary judgment and in camera review. A memorializing Order accompanies this

Opinion.


Date: October 17, 2017                                            /s/
                                                   ROSEMARY M. COLLYER
                                                   United States District Judge




                                              23